Citation Nr: 1700770	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to an ankle disability. 

2.  Entitlement to service connection for a bilateral foot/ankle disability. 

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to an ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION


The Veteran had active service from June 1977 to June 1980, and February 1984 to February 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in St. Petersburg, Florida is currently the Agency of Jurisdiction (AOJ).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

New evidence, specifically VA treatment records dated through October 2016, were associated with the record after the statement of the case (SOC) was issued.  This evidence is not pertinent to the issue decided herein, however.  As such, there is no prejudice in deciding the issues at this time.  38 C.F.R. §§ 19.37, 20.1304 (2016). 

The RO has adjudicated the Veteran's claim as one for service connection for a bilateral ankle disability.  However, the medical and lay evidence of record indicates that the Veteran has varying diagnoses related to the Veteran's ankles and feet which may be related to service.  Accordingly, the Board has expanded and recharacterized the Veteran's claim as a claim for entitlement to service connection for a bilateral foot/ankle disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

At his August 2016 hearing before the Board, the Veteran raised the issue of entitlement to a total rating based on individual unemployability due to service connected disabilities.  The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral ankle disability and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hip disability has not been present during the period of the claim.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375   (Fed. Cir. 2015). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

All appropriate development to obtain the Veteran's pertinent, available service treatment records and post-service medical records has been completed.  A VA examination was provided in July 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2011 VA medical examination report is adequate.  Specifically, the July 2011 VA examiner performed a physical examination of the Veteran, took into account the Veteran's statements and treatment records, and provided all information required for adjudication purposes.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in August 2016, and a transcript of the hearing is of record.

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claim.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied, "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


Factual Background and Analysis

The Veteran asserts that he developed a bilateral hip disability secondary to his bilateral ankle disability.  The Board notes that the Veteran's claim for entitlement to service connection for a bilateral ankle disability is currently on appeal.  

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  

A July 2011 VA treatment record documented the Veteran's complaint of hip pain.  The physician recommended modification of the orthotics used to treat his pes planus.  The Veteran was afforded a VA examination in July 2011.  He reported right hip pain with weight bearing or walking long distances.  The Veteran denied left hip pain.  Following a physical examination, the examiner determined that there was no objective evidence to support a diagnosis of a bilateral hip abnormality disability.  Subsequent VA treatment records are silent as to any complaints of hip pain.  More recently at the August 2016 Board hearing, the Veteran testified that he had not experienced hip pain since he started receiving treatment for his ankle.  

The Board has reviewed the entire post-service treatment record.  The medical evidence documented the Veteran's complaints of hip pain, however, the Veteran recently denied experiencing hip pain.  Although hip pain is documented in the VA treatment records, there is no diagnosed disability related to the pain.  An observation of pain is not a notation of a disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In sum, the Board finds the preponderance of the evidence indicates the Veteran has not satisfied the clinical criteria necessary to establish a diagnosis of a bilateral hip disability at any time throughout the pendency of his claim.  VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet.  App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's reports.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for a bilateral hip disability must be denied.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  See Routen v. Brown, 10 Vet. App. 183, 187(1997).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms that are commonly associated with a hip disability, such as pain, but he is not competent to diagnose himself with a hip disability.  As discussed above, the medical evidence fails to show that a bilateral hip disability has been present during the period of the claim.  Therefore, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a bilateral hip disability is denied.  


REMAND

The Veteran asserted that his currently diagnosed bilateral ankle disability was caused by service.  He reported that the disability developed during two months of extreme cold weather training in Korea.  He reportedly carried heavy equipment and weapons throughout the mountains and was forced to continue with the training despite his pain.  He testified that his ankles started to bend inward and that he later when to sick call when he returned to the base.  

Service treatment records contain multiple entries of treatment for pain in the feet, ankles, and knees.  The Veteran's September 1976 enlistment examination noted moderate pes planus, asymptomatic.  In October 1978 he was seen for painful bilateral knees, bilateral ankles, and a sore plantar caused by physical exertion.  The assessment was muscle and joint pain.  Another October 1978 record showed complaints of pain in his feet and ankles.  He reported sharp pains while running and walking.  There was a question of a possible ankle fracture.  Examination showed an unstable left ankle and bilateral pes-planus.  In October 1978, the Veteran reported that his feet were turning outward.  Examination showed flat feet as well as ankles inclined to the midline when standing.  There were no abnormal wear marks in the inside of his boot and the sole of the right boot revealed lateral wear.  In October 1978, the Veteran complained of right knee pain which started during physical training.  Examination showed swelling of the right knee.  In November 1978, the Veteran reported that he experienced painful feet and ankles in boot camp, but that the symptoms were aggravated by a long march he completed three to four weeks prior.  December 1978 service treatment records indicated the Veteran reported pain in the feet and ankles caused by a forced march four to five months prior.  The pain in his feet increased with standing and marching; examination did not show arthritic changes.  Another December 1978 entry showed that the Veteran experienced pain on the plantar aspect of both feet and the anterior aspect of both ankles.  The physician noted that a detailed examination was performed and x-rays were obtained to rule out arthritis.  The diagnosis was pes planus type foot with associated compensated rearfoot varus deformity.  The Veteran was scheduled for casting for orthotics.  Service treatment records also showed that the Veteran was treated for pain on the bottom of his feet and in the front ankle area.  He was previously treated with limited duty, rest, and arch support.  The physician noted that his medical record included a request for foot braces.  

May 1999 VA treatment records showed that the Veteran was treated for swelling and edema of the right anterior knee.  It was noted that the Veteran was employed as a tile layer, which included an extensive amount of knee crawling.  The physician suggested that his occupation as a tile layer was the likely cause of his knee problems.  The assessment was prepatellar bursitis of the right knee and the plan included elective surgical excision.

February 2011 VA treatment records showed that the veteran complained of pain to the medial arch that radiated to the knees.  He reported that he used shoe inserts in the military.  He stated that was unable to walk some days due to the pain.   

June 2011 VA treatment records showed that the Veteran consulted for custom orthotics due to medial arch pain.  The assessment was bilateral pes planus, generalized foot pain, and bilateral posterior tibial tendonitis.  
 
The Veteran underwent a VA examination in July 2011.  The Veteran reported bilateral ankle pain caused by lifting heavy objects and climbing mountains during in-service training.  The Veteran stated that he received in-service treatment for the ankle pain, but the right ankle pain persisted.  The examiner noted that the Veteran was able to continue his service until he left in 1980 and returned in 1984 until 1988.  With respect to the Veteran's bilateral knee disability, the Veteran denied left knee problems.  He stated that the right knee pain started 12 years ago and required new shoes every month to reduce the knee pain.  The examiner noted that the Veteran previously underwent right knee surgery 15 years ago.  The examiner diagnosed bilateral posterior tibial tendonitis and provided a speculative opinion.  The examiner also diagnosed a right knee strain and opined that the Veteran's right knee disorder was more than likely related to his occupation as a tile layer.  

May 2012 VA treatment record indicated the Veteran was treated for knee pain.  He reported that he was putting more strain on his left knee due to poor foot inserts.  The physician noted antalgic gait favoring the left.  

An October 2012 orthopedic surgery consult indicated that the Veteran was diagnosed with flatfoot and had a painful right foot since carrying heaving equipment in service.  The physician found that the Veteran's flatfoot disability continued to worsen and caused difficulty walking because the foot rolled outward.  The Veteran experienced pain from the top of the foot from the outer side of the great toe.  Objective examination of the right ankle and foot revealed moderate to severe planovalgus deformity causing stretching of the medial side of tendons and nerve.  There was mild swelling on the pateral malleolus, some tenderness of the metacarpal phalangeal joint of the great toe, and valgus deformity of the ankle.  X-rays revealed a normal ankle and mild osteoarthritis of the metacarpal phalangeal joint.  The assessment was severe palnovalgus (flatfoot) deformity with severe obesity contributing to his problem.  The physician recommended an arch support to prevent the outward rolling of the foot.  

Additional VA treatment records showed diagnoses of bilateral pes planus, generalized foot pain, bilateral posterior tibial tendonitis, arthralgia of the bilateral ankles and subtalar joint, generalized forefoot neuritis, and gout of the right ankle.  Additional VA treatment records also showed treatment for knee symptoms with pain medication and knee splints.  January 2015 VA treatment records showed that the Veteran was treated for mild swelling of the ankle and clicking of the left knee.  The physician noted that the Veteran had a limp.  A July 2015 VA treatment record showed treatment for his ankle and mild swelling of the right foot.  The physician found that there was a crossover of his chronic issues, but that his symptoms could still be due to gout.  June 2016 VA treatment records showed that he walked with a limp favoring his left ankle.  

The Veteran submitted a September 2016 private examination report completed by M.L., M.D.  The examiner did not conduct an examination of the Veteran, but provided a diagnosis of lateral collateral ligament, tendonitis, osteoarthritis of the ankle, and recurrent dislocating bilateral ankle.  Dr. M.L. opined that it was at least 50 percent probable that the Veteran's diagnosed ankle disabilities were related to service.  In support of the opinion, Dr. M.L stated that the Veteran was normal upon entrance into service and the disability started when he was serving in Korea.  The private examiner stated that the Veteran's bilateral foot and ankle pain disabilities were directly related to his untreated gout and repetitive injury during service.  Dr. M.L. explained that the Veteran had severe ankle pain due to internal rotation and shortening of both ankles.  He explained that the Veteran was unable to walk normally which required special shoes, a cane, and a wheelchair.  Dr. M.L. also opined that the Veteran was unable to work due to his bilateral ankle disability.  

The Veteran also submitted a September 2016 private examination report completed by R.M., M.D.  The private examiner evaluated the Veteran's shoulder, ankle, neck, and knee disabilities.  Dr. R.M. found that the Veteran had a longstanding history of ankle pain which resulted in abnormal gait and left knee symptoms.  The examiner noted that the Veteran completed heavy lifting and long marches for a long duration in service, which caused damage to his ankles.  The private examiner stated that his symptoms impacted his ability to work.  

The Veteran's claim has been expanded to include a claim of entitlement to service connection for a bilateral foot and ankle disabilities.  The medical evidence of record includes varying diagnoses related to the bilateral foot and ankle, to include bilateral pes planus, bilateral posterior tibial tendonitis, mild osteoarthritis of the metacarpal phalangeal, arthralgia of the bilateral ankles and subtalar joint, generalized forefoot neuritis, gout of the right ankle, lateral collateral ligament, osteoarthritis of the ankle, and recurrent dislocating bilateral ankle.  As mentioned above, the Veteran's September 1976 entrance examination revealed a finding of moderate pes planus asymptomatic.  The VA and private VA examinations of record did not discuss whether the Veteran's pes planus underwent a permanent worsening beyond normal progression during service.  Additionally, Dr. M.L stated that the Veteran's disability was related to repetitive injuries and untreated gout in service.  The private examiner did not provide the basis for his conclusion that the Veteran developed gout in service.  Accordingly, a VA examination is required to determine if the nature and etiology of all bilateral foot and ankle disorders diagnosed during the period of the claim.   

Finally, the Veteran claims that he has a bilateral knee disability secondary to his bilateral feet and ankle disability.  As the outcome of the bilateral knee claim is dependent in part on the outcome of the bilateral foot and knee claim, the claim for service connection for a bilateral knee disability is inextricably intertwined with the bilateral foot and ankle claim, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. 
 § 3.159(e).

2.  Thereafter, the RO or the AMO should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all feet, ankle, and knee disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination of the Veteran and a thorough review of the record, the examiner should identify each foot, ankle, and knee disorder present during the period of the claim.  The examiner should provide an opinion as to the following:

(a) With respect to any pes planus present during the period of the claim, the examiner should state an opinion as to whether the disorder permanently increased in severity during the Veteran's active service and if so whether the service increase was clearly and unmistakably due to natural progress.  If the examiner is of the opinion that the disorder did not permanently increase in severity during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder permanently increased in severity as a result of active service.

(b) With respect to each ankle disorder or any other foot disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

 (c)  With respect to each knee disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

(d) With respect to each knee disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused by his bilateral feet and ankle disability or permanently worsened by his bilateral feet and ankle disability. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158 , 3.655 (2016). 

4.  The RO or the AMO should also undertake any additional development deemed necessary.

5.  Then, the RO or the AMO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


